152 S.E.2d 191 (1967)
269 N.C. 292
STATE
v.
Ernest Charles BATTLE, James Bell, Jr., Yohannes Haile Mariam, alias Harold Wesley Jones, Roosevelt Wallace.
No. 833.
Supreme Court of North Carolina.
January 20, 1967.
*192 T. W. Bruton, Atty. Gen., Wilson B. Partin, Jr., Staff Attorney, Raleigh, for the State.
J. H. Barrington, Jr., Lumberton, for defendant Wallace, appellant.
PER CURIAM:
During the cross-examination of Officer Lovette, appellant's counsel asked this question: "When did you talk to him (Wallace) the last time?" Answer: "It was in the presence of the Parole or Probation Officer, one or the other." Without waiting for objection or motion to strike, the court said: "Don't go into that Mr. Lovette." The record states this constitutes appellant's Exception No. 5. However, the court apparently beat the defense counsel to the punch, instructing the officer not to go further afield. Conceding the reference to parole or probation officer was improper, nevertheless the court's direct and positive correction without waiting for objection or motion to strike could have been understood by the jury only as disapproval of the officer's gratuitous remark and that the officer was off limits in making it.
The defendant's other objection was to the court's permitting the State in rebuttal to show that the appellant made contradictory statements as to where he lived and where he worked. The evidence disclosed that one time he stated he lived in Lumberton and worked in Fayetteville. At another time he stated he lived in Raleigh and worked at an Esso station. The contradictory statements were clearly admissible. There was plenary evidence that Wallace was in Raleigh and rented the U-Haul there a few hours before the arrest in Lumberton. At the time of his arrest, he was wearing an Esso uniform. Another Esso uniform with similar laundry markings was found in the Buick near the McLean Storehouse in which Battle was arrested. Bell and Mariam were in the Buick pretending to be asleep.
All other questions arising on the appeal are discussed and disposed of in the former decision. In the trial and judgment, we find
No error.